





EXECUTIVE AGREEMENT


THIS EXECUTIVE AGREEMENT (the “Agreement”), is made on this 14 day of September,
2018 (the “Effective Date”), by and between Nature’s Sunshine Products, Inc., a
Utah corporation, having its principal place of business in Lehi, Utah (the
“Company” or “NSP”) and Terrence Moorehead (“Executive”).


The Company desires to engage Executive to provide services for NSP and
Executive desires to provide such services on the terms and conditions below.


1.    Employment.
1.1.    Positions and Duties. Beginning on or before October 1, 2018 (the “Date
of Employment”), and continuing until Executive’s employment with the Company is
terminated either by the Company’s Board of Directors (the “Board”) or by the
Executive (the “Term”), Executive will be employed by the Company as the
Company’s Chief Executive Officer and in such capacity will report to the Board.
Following the Effective Date, the Board shall appoint Executive to serve on the
Board until the next annual meeting of shareholders at which directors are
elected. Executive shall devote all of his business time and services to the
Company to perform such duties as may be customarily incident to such position
of an enterprise of the size and nature of the Company and as may reasonably be
assigned from time to time by the Board. Executive will render his services
hereunder to the Company, shall use his best efforts, judgment and energy in the
performance of the duties assigned to him, shall abide by the Company’s Code of
Conduct and any other applicable Company policies, and shall comply with any and
all applicable laws, including but not limited to insider trading/reporting
requirements and the policies and procedures as may be set forth in the employee
handbook, manuals and other materials provided by the Company.
1.2.    Place of Performance. Executive shall perform his services hereunder at
the Company’s current principal office in Lehi, Utah, or in another location
designated by the Board that is within 50 miles of Lehi, Utah; provided,
however, that Executive will be required to travel from time to time as
reasonably required for business purposes.
2    Compensation and Benefits.
2.1.    Base Salary. Executive shall receive an annual salary of $650,000 paid
in accordance with the Company’s payroll practices, as in effect from time to
time. Executive’s base salary shall be subject to review and modification on at
least an annual basis by the Board.
2.2.    Discretionary Bonuses. Executive shall be eligible to participate in the
Company’s executive bonus program (as modified from time to time in the Board’s
discretion) or any successor program (the “EBP”). The EBP, as currently
constituted, provides for additional cash compensation commensurate with
Executive’s responsibilities based upon company and individual performance
measures determined annually by the Board. For 2018 and based on a commencement
date of October 1, 2018, Executive is guaranteed a bonus payment of $162,500 for
service during the fourth (4th) quarter of in 2018 (the “2018 Guaranteed
Bonus”). Should Executive not commence his position and duties on October 1,
2018 as set forth in Section 1.1, the amount of the 2018 Guaranteed Bonus will
be adjusted pro-rata. The EBP target shall be 100% of Executive’s base salary
for all subsequent years and a maximum bonus potential payout of 175% of target.
Other than the 2018 Guaranteed Bonus, payment of any bonus under the EBP is in
the Board’s sole discretion and such payments will be made in accordance with
Internal Revenue Code Section 409A and the Treasury Regulations thereunder
(“Code Section 409A”) and the terms of the EBP. The Board shall set forth
criteria for achievement of the EBP for each year, and the EBP shall be paid to
Executive in accordance with the criteria set forth. If the Board fails to set
forth criteria prior to March 15 of the year of performance, Executive shall be
paid at target for that performance year.
2.3.    Employee Benefits. Executive will be eligible to participate in
retirement/savings, health insurance, term life insurance, long term disability
insurance and other employee benefit plans, policies or arrangements maintained
by the Company as provided to similarly situated employees and, at the
discretion of the Board, in incentive plans, stock option plans and change in
control severance plans maintained by the Company for its executives, if any,
subject to the terms and conditions of such plans, policies or arrangements.
Benefits may be modified by the Board at any time without notice to Executive.
In addition to the employee benefits provided to similarly situated employees,
the Company shall provide the following benefits to Executive: (i) a $1,000 per
month car allowance; (ii) reimbursement of the cost of an annual executive
physical examination; and (iii) $1,000,000 in additional term life insurance
coverage above what the Company provides to similarly situated employees,
subject to underwriter requirements and approval, as well as limitations or
conditions set by the underwriter of such policy, and as permitted by law.
2.4.    Equity.
2.4.1.    Grant of RSUs. The Company shall grant to Executive, within five (5)
days of the Effective Date, an award of restricted stock units (“RSUs”), under
the Company’s 2012 Stock Incentive Plan (the “Plan), with a grant date





--------------------------------------------------------------------------------





fair value of $1,000,000 based on the number of shares and the closing price of
the Company’s common stock on the Effective Date, which will vest equally (1/3
each year) over three years from the Effective Date. The Company shall also
grant to Executive, within five (5) days of the Effective Date, an award of
performance-contingent RSUs under the Plan with a grant date fair value of
$1,350,000 based on the number of shares and the closing price of the Company’s
common stock on the Effective Date, which will vest based on the Company’s stock
price reaching certain milestones to be determined by the Board and set forth in
a an RSU Agreement (as defined below). The terms of the RSUs shall be as set
forth in the Plan and a separate RSU award agreement (“RSU Agreement”). The
Company may from time to time grant to Executive additional RSUs pursuant to the
terms and conditions set forth in the then applicable stock incentive plan, as
amended from time to time, or as otherwise set forth in an RSU Agreement;
provided that for 2019 Executive will be granted RSUs with a grant date fair
value of no less than $1,000,000 based on the number of shares and the closing
price of the Company’s common stock on the grant date, which grant shall be made
during the months of February or March 2019 and will be made up evenly of RSUs
subject to time based vesting conditions (1/3 each year from the grant date) and
RSUs subject to performance based vesting conditions that will be determined at
the discretion of the Board. Executive will be responsible for reporting and
paying all state and federal taxes associated with the RSUs in accordance with
the Plan and applicable law. Executive should consult Executive’s tax advisor
regarding the tax consequences of the RSUs.
2.4.2.    Stock Ownership. Subject to his continued employment with the Company,
within four years after the Date of Employment, Executive will acquire (the
“Acquisition”), and agrees to maintain at all times thereafter during the Term,
ownership of capital stock or a comparable equity position (in each case
“Equity”), in the Company having an aggregate value equal to one million dollars
($1,000,000) (the “Held Equity”). Executive may maintain such Held Equity
through the vesting of Executive’s grants of stock options and RSUs, in addition
to any shares of the Company’s capital stock that Executive then currently owns.
For purposes of determining Executive’s compliance with this Section 2.4.2, (i)
the value of any shares of the Company’s capital stock owned by Executive shall
equal the greater of the then fair market value of such stock or the price paid
by Executive to acquire such stock and (ii) the value of any stock options or
RSUs held by Executive, shall equal the greater of the then fair market value of
any stock represented thereby or, with respect solely to stock options, the
strike price required to be paid for any shares of capital stock represented
thereby upon exercise. Executive shall execute such agreements and definitive
documents as are customary and reasonably requested by Company to evidence and
complete the Acquisition and shall ensure that the Acquisition and all
transactions included therein are in compliance with applicable laws, rules and
regulations. Notwithstanding anything to the contrary, nothing contained in this
Section 2.4.2 shall be construed to limit or prevent Executive from obtaining a
greater amount of Equity in the Company than the amount of the Held Equity
should Executive decide, in his sole and absolute discretion, to acquire or hold
any such greater amount of Equity. In the event that Executive wishes or needs
to sell any Equity such that his holdings would drop below the Held Equity
amount set forth above, such sale shall not constitute a violation of this
Section 2.4.2 if Executive obtains the preapproval of such sale by the
Compensation Committee of the Board, such preapproval not to be unreasonably
withheld, conditioned or delayed.
3.    Indemnification; D & O Insurance. Company shall indemnify Executive to the
fullest extent permitted by applicable law with regard to Executive’s actions
(or inactions) on behalf of the Company; provided, Executive acted in good faith
and in a manner Executive reasonably believed to be in or not opposed to the
best interests of the Company, and, with respect to any criminal action or
proceeding, Executive had no reasonable cause to believe Executive’s conduct was
unlawful. The Company shall also provide Executive with advancement of legal
fees and other expenses on a current basis to the fullest extent permitted by
law, subject to Executive entering into an agreement with the Company to repay
all amounts which may have been advanced to Executive if it is found in a final
judgement that Executive was not entitled to indemnification. The Company will
maintain directors’ and officers’ liability insurance in amounts and on terms
reasonable and customary for similarly situated companies.
4.    Reimbursement of Business Expenses. In accordance with the Company’s
normal policies for expense reimbursement, the Company shall reimburse Executive
for all reasonable travel, entertainment and other expenses incurred or paid by
Executive in connection with, or related to, the performance of Executive’s
duties, responsibilities or services under this Agreement, upon presentation of
documentation, including expense statements, vouchers and/or such other
supporting information as the Company may request.
5.    Termination. Upon cessation of his employment with the Company, Executive
will be entitled only to such compensation and benefits as described in this
Section 5.
5.1.    Termination without Cause or for Good Reason. The Company may terminate
Executive’s employment at any time without Cause (as defined below), and
Executive may resign at any time with Good Reason (as defined below). If
Executive’s employment by the Company is terminated by the Company without
Cause, or if Executive resigns for Good Reason:
5.1.1.    the Company shall pay all accrued and unpaid base salary through the
date of such termination and reimburse all then unreimbursed expenses properly
incurred by Executive pursuant to Section 4;
5.1.2.    provided the Release under Section 5.7 has been executed and become
effective and enforceable in accordance with its terms following expiration of
the applicable revocation period and Executive complies with the Restrictive
Covenants (as set forth in Section 7), the Company shall pay equal installment
payments payable in accordance with the Company's normal payroll practices, but
no less frequently than monthly, which are in the aggregate equal to eighteen
(18) months (the “Severance Period”) of the Executive’s base salary for the year
in which the termination occurs. The first such





--------------------------------------------------------------------------------





payment will be made on the sixtieth (60th) day following Executive’s
“separation from service” (as such term is defined under Code Section 409A) and
will include all unpaid installments through that date that were deferred in
compliance with Section 409A, and the remaining payments will be made in
accordance with the Company’s normal payroll schedule for salaried employees;
5.1.3.    provided the Release under Section 5.7 has been executed and become
effective and enforceable in accordance with its terms following expiration of
the applicable revocation period and Executive complies with the Restrictive
Covenants (as set forth in Section 7), the Company shall reimburse Executive for
the costs he incurs for continuation of Executive’s health insurance coverage
under COBRA (and for his family members if Executive provided for their coverage
during his employment) during the Severance Period and in accordance with the
NSP group health plans applicable to NSP employees currently in effect.
Executive shall, within thirty (30) days after each monthly COBRA payment he
pays during the Severance Period for which he is entitled to reimbursement in
accordance with the foregoing, submit appropriate evidence of such payment to
the Company, and the Company shall reimburse Executive, within ten (10) business
days following receipt of such submission. The following provisions shall govern
such reimbursement of continuation costs: (i) the amount of the COBRA costs
eligible for reimbursement in any one (1) calendar year of coverage will not
affect the amount of such costs eligible for reimbursement in any other calendar
year for which such reimbursement is to be provided hereunder; (ii) no COBRA
costs will be reimbursed after the close of the calendar year following the
calendar year in which those costs were incurred; and (iii) Executive’s right to
the reimbursement of such costs cannot be liquidated or exchanged for any other
benefit. In the event the Company’s reimbursement of the reimbursable portion of
any COBRA payment hereunder results in Executive’s recognition of taxable income
(whether for federal, state or local income tax purposes), the Company will
report such taxable income as taxable W-2 wages and collect the applicable
withholding taxes, and Executive will be responsible for the payment of any
additional income tax liability resulting from such coverage; and
5.1.4.    Executive’s bonus for the year in which the employment termination
occurs, if any, will be pro-rated (except the 2018 Guaranteed Bonus, which will
be paid in full) based upon the percentage of the year in which Executive was
employed and paid by the Company in accordance with the annual corporate
performance criteria established by the Board prior to the start of the year in
which termination occurs. Except as set forth in Section 5.1.5, there will not
be any acceleration of Executive’s equity vesting. If no such performance
criteria is set, the bonus shall be paid at target (100% of Base Salary).
5.1.5. Provided the Release under Section 5.7 has been executed and become
effective and enforceable in accordance with its terms following expiration of
the applicable revocation period and Executive complies with the Restrictive
Covenants (as set forth in Section 7), time based vesting and
performance-contingent RSUs shall continue to be retained by Executive as if he
remained employed during the Severance Period.
5.1.6. For purposes of this Agreement, the resignation of Executive for “Good
Reason” shall mean (a) a material breach of this Agreement by the Company, (b) a
material reduction in Executive's Base Salary other than a general reduction in
Base Salary that affects all similarly situated executives in substantially the
same proportions, or (c) a material change in Executive’s duties,
responsibilities, title or reporting line; provided, that in each case Executive
must provide Company with written notice of the events Executive indicates
constitutes grounds for a Good Reason resignation within thirty (30) days of the
occurrence of such event. Failure to give such notice within thirty (30) days of
the occurrence shall be deemed a waiver by Executive of his right to terminate
for Good Reason with respect to such circumstances. If Executive provides such
notice, the Company thereafter will have thirty (30) days to cure such alleged
breach. If the Company does not cure the alleged breach within the thirty (30)
day notice period, Executive must thereafter resign within fifteen (15) days of
the expiration of the thirty (30) day notice period in order to resign for Good
Reason.
5.2.    Termination for Cause. The Company may terminate Executive’s employment
immediately for Cause. If Executive’s employment with the Company is terminated
by the Company for Cause then the Company’s obligation to Executive will be
limited solely to the payment of accrued and unpaid base salary through the date
of such termination and reimbursement of all then unreimbursed expenses properly
incurred by Executive pursuant to Section 4. To terminate Executive’s employment
for Cause, the Board must determine that Cause exists, that Executive has been
notified of the basis of such determination, and that after a reasonable time to
cure such Cause has not done so.
“Cause” means the Executive’s:
a)
conviction of, or the entry of a plea of guilty or no contest to, a felony or
any crime, whether felony or misdemeanor, that materially adversely affects the
business, standing or reputation of the Company or involves moral turpitude,
fraud, embezzlement or misappropriation of funds;

b)
the perpetration of common law fraud;

c)
any other willful misconduct by the Executive that is materially injurious to
the financial condition or business reputation of, or is otherwise materially
injurious to, the Company;

d)
material breach of this Agreement or any written policy of the Company then in
effect; or

e)
willful refusal to perform a lawful and reasonable directive of the Board other
than any such failure resulting from Incapacity (as defined below) due to mental
or physical illness.






--------------------------------------------------------------------------------





For purposes of this Section 5.2, no act or failure to act on the part of
Executive shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board or upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by Executive in good faith and in
the best interests of the Company.
5.3.    Resignation by Executive. Executive may resign his employment without
Good Reason by giving the Company four weeks’ notice of said resignation; NSP
may elect to pay Executive’s base salary in lieu of notice. If Executive resigns
without Good Reason, then the Company’s obligation to Executive will be limited
solely to the payment of accrued and unpaid base salary through the date of such
termination and reimbursement of all then unreimbursed expenses properly
incurred by Executive pursuant to Section 4.
5.4.    Termination upon Death or Incapacity of Executive. The Executive's
employment hereunder shall terminate automatically upon the Executive's death
during the Employment Term, and the Company may terminate the Executive's
employment on account of the Executive's Incapacity. In the event of termination
of Executive’s employment by reason of Executive’s death or Incapacity, the
provisions governing termination without Cause in Section 5.1 above shall apply
(except the Release shall not be required in the case of death). “Incapacity”
shall mean the Executive's inability, due to physical or mental incapacity, to
substantially perform his duties and responsibilities under this Agreement for
one hundred eighty (180) days out of any three hundred sixty-five (365) day
period or one hundred twenty (120) consecutive days; provided however, in the
event the Company temporarily replaces the Executive, or transfers the
Executive's duties or responsibilities to another individual on account of the
Executive's inability to perform such duties due to a mental or physical
incapacity which is, or is reasonably expected to become, a Incapacity, then the
Executive's employment shall not be deemed terminated by the Company and the
Executive shall not be able to resign with Good Reason as a result thereof. Any
question as to the existence of the Executive's Incapacity as to which the
Executive and the Company cannot agree shall be determined in writing by a
qualified independent physician mutually acceptable to the Executive and the
Company. If the Executive and the Company cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
physicians shall select a third who shall make such determination in writing.
The determination of Disability made in writing to the Company and the Executive
shall be final and conclusive for all purposes of this Agreement.
5.5.    Foreign Entities. Without regard to the circumstances of Executive’s
termination from employment, Executive hereby also covenants that upon
termination, if he is listed as an officer, director, partner, secretary or
shareholder on any subsidiary, division or branch of the Company, Executive will
sign over any and all rights to stock (except Company stock and stock rights
that Executive holds personally) and/or resign as an officer or director of such
entity prior to departure from the Company as required by the law applicable to
the entity or by that entity’s procedural requirements.
5.6.    Termination in Connection with a Change in Control Event. Provided the
Release under Section 5.7 has been executed and become effective and enforceable
in accordance with its terms following expiration of the applicable revocation
period and Executive complies with the Restrictive Covenants (as set forth in
Section 7), in the event: (i) Executive’s employment is terminated for any
reason, except for “Cause”, within eighteen (18) months following the occurrence
of a Change in Control Event (as defined below) or (ii) Executive terminates his
employment within eighteen (18) months following the occurrence of a Change in
Control Event for “Good Reason”, Executive will be entitled to the amounts set
forth in Section 5.1.1, an amount equal to one and one-half times (1.5x)
Executive’s salary and target EBP bonus, and eighteen (18) months of COBRA
premium payments, if Executive elects COBRA. The amounts paid (except with
respect to the reimbursement for COBRA) shall be paid in a lump sum payment
within five (5) days of any applicable revocation period, except as required by
Section 14.2 of this Agreement. For purposes of this Agreement, a “Change in
Control Event” shall mean the occurrence of any one of the following events:
5.6.1.    approval by the stockholders of the Company of a plan of complete
dissolution or liquidation of the Company; or
5.6.2.    consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
subsidiaries that requires the approval of the Company’s stockholders, whether
for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(A) more than 50% of the total voting power of (x) the corporation resulting
from such Business Combination (the “Surviving Corporation”), or (y) if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of at least 90% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by Company Voting Securities (as defined in Section 5.6.4 that were
outstanding immediately prior to such Business Combination (or, if applicable,
is represented by shares into which such Company Voting Securities were
converted pursuant to such Business Combination), and such voting power among
the holders thereof is in substantially the same proportion as the voting power
of such Company Voting Securities among the holders thereof immediately prior to
the Business Combination, (B) no person (other than any employee benefit plan
(or related trust) sponsored or maintained by the Surviving Corporation or the
Parent Corporation) is or becomes the beneficial owner, directly or indirectly,
of 50% or more of the total voting power of the outstanding voting securities
eligible to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving





--------------------------------------------------------------------------------





Corporation) and (C) at least a majority of the members of the board of
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) following the consummation of the Business Combination
were Incumbent Directors (as defined in Section 5.6.5 at the time of the
approval by the Company’s board of directors (the “Board”) of the execution of
the initial agreement providing for such Business Combination (any Business
Combination which satisfies all of the criteria specified in (A), (B) and (C)
above shall be deemed to be a “Non-Qualifying Transaction”); or
5.6.3.    consummation of a sale of all or substantially all of the Company’s
business and/or assets to a person or entity which is not a subsidiary; or
5.6.4.    any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) is or becomes
a “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 50% or more (an
“Acquiring Person”) of the combined voting power of the Company’s then
outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that the event described in
this Section 5.6.4 shall not be deemed to be a Change in Control Event by virtue
of any of the following acquisitions: (A) by the Company or any subsidiary, (B)
by any employee benefit plan (or related trust) sponsored or maintained by the
Company or any subsidiary, (C) by any underwriter temporarily holding securities
pursuant to an offering of such securities, or (D) pursuant to a Non-Qualifying
Transaction, as defined in Section 5.6.2; or
5.6.5.    during any period not longer than two consecutive years, individuals
who at the beginning of such period constituted the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority thereof,
provided that any person becoming a director subsequent to the beginning of such
period whose election or nomination for election was approved by a vote of a
least a majority of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director, provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies by or on
behalf of any person other than the Board shall be deemed to be an Incumbent
Director.
5.7.    Release and Restrictive Covenants. Notwithstanding any provision of this
Agreement, the payments and benefits described in Sections 5.1.2, 5.1.3, 5.6,
7.1.4 and any other Section that incorporates such payment requirements are
conditioned on (a) Executive’s execution and delivery to the Company of a
release substantially identical to that attached hereto as Exhibit A in a manner
consistent with the requirements of the Older Workers Benefit Protection Act, if
applicable, and any applicable state law (the “Release”), and (b) Executive’s
compliance with the Restrictive Covenants set forth in Section 7 of this
Agreement. A breach of the Restrictive Covenants by Executive shall constitute a
breach of this Agreement, which shall relieve the Company of any further payment
obligation under Sections 5.1.2, 5.1.3, 5.6, and 7.1.4.    
6.    Confidential Information. The Executive understands and acknowledges that
during the Employment Term, he will have access to and learn about Confidential
Information, as defined below. The phrase Confidential Information will be
interpreted to include all information of any sort (whether merely remembered or
embodied in a tangible or intangible form) that is (i) related to Company or its
subsidiaries’ or affiliates’ (including their predecessors) current or potential
business and (ii) not generally or publicly known. Confidential Information
includes, without limitation, the information, observations and data obtained by
Executive while employed by the Company and its subsidiaries (or any of their
predecessors) or while performing services hereunder concerning the business or
affairs of the Company or any of its subsidiaries or affiliates; technical
information concerning Company software (including source code and object code),
products and services, including product data, specifications, documentation,
hardware configuration information, diagrams, flow charts, drawings, test
results, formulas, algorithms, processes, inventions, research projects,
engineering, and product development; business information, including markets,
cost information, profits, sales information, accounting and unpublished
financial information, business plans, markets and marketing methods, customer
lists (including, but not limited to, customers of the Company on whom Executive
called or with whom Executive became acquainted during the term of Executive’s
Employment), and customer information (including pricing, preferences, discounts
and contracts), purchasing techniques, supplier lists, supplier information
(including pricing, preferences, discounts, and contracts) and advertising and
business strategies; information about employees, including their compensation,
strengths, weaknesses and skills, recruiting strategies and goals and hiring
criteria; and other information not generally known to the public, which has
independent economic value to the owner or discloser of the information or
which, if misused or disclosed, could reasonably be expected to adversely affect
the business of the owner or discloser of the information. Provided, however,
that the phrase does not include information that (a) was lawfully in
Executive’s possession prior to disclosure of such information by the Company;
(b) was, or at any time becomes, available in the public domain other than
through a violation of this Agreement; (c) is documented by Executive as having
been developed by Executive outside the scope of his rendering services
hereunder and independently; or (d) is furnished to Executive by a third party
not under an obligation of confidentiality to the Company. Executive agrees that
he will not directly or indirectly use or divulge, or permit others to use or
divulge, any Confidential Information for any reason, except as authorized in
writing by the Company. Executive will be allowed to disclose such information
of the Company to the extent that such disclosure is:
a)
duly approved in writing by the Company;








--------------------------------------------------------------------------------





b)
necessary for Executive to enforce his rights under this Agreement in connection
with a legal proceeding;



c)
required by law or by the order of a court or similar judicial or administrative
body, provided that Executive notify the Company of such required disclosure
promptly and cooperates with the Company in any lawful action to contest or
limit the scope of such required disclosure; or



d)
to report possible violations of federal law or regulation to any governmental
agency or entity or making other disclosures that are protected under the
whistleblower provisions of federal law or regulation.  Executive does not need
the prior authorization of the Company to make any such reports or disclosures
and he is not required to notify the Company that he has made such reports or
disclosures.



Executive’s obligations under this Agreement are in addition to any obligations
he has under state or federal law. Executive agrees that he will not violate in
any way the rights that the Company has with regard to trade secrets or
proprietary or Confidential Information. Executive’s obligations under this
Section 6 are indefinite in term.
7.    Restrictive Covenants. In consideration of the compensation and other
benefits provided to Executive pursuant to this Agreement, Executive agrees to
be bound by the provisions of this Section 7 (the “Restrictive Covenants”).
These Restrictive Covenants will apply without regard to whether any termination
or cessation of Executive’s employment is initiated by the Company or Executive,
and without regard to the reason for that termination or cessation.
7.1.    Covenant Not To Compete. Executive covenants and agrees that, during his
employment by the Company and for a period of twelve (12) months following
immediately thereafter (the “Restricted Period”), Executive will not do any of
the following, directly or indirectly:
7.1.1.    own, manage, operate, control, serve as a consultant to, be employed
by, participate in, or be connected, in any manner, with the ownership,
management, operation or control of any business (i) that distributes its
products primarily through independent distributors in a multilevel marketing
(MLM) model, or (ii) that materially engages in any activity that competes
anywhere in the world in sales or distribution of herbs, vitamins or nutritional
supplements (collectively, a “Competing Business”);
7.1.2.    hire or offer to hire any officer, employee or agent of the Company or
any of its affiliates;
7.1.3.    divert or take away any customers of the Company, including without
limitation anyone who, during the time of Executive’s employment, engaged in
discussions with the Company for the purchase of products or services; or
7.1.4.    divert or in any other manner persuade any supplier or vendor of the
Company to alter or discontinue its relationship with the Company.    
The geographic limitation to this Section 7.1 is anywhere within the territory
where the Company did business during Executive’s employment. Notwithstanding
Executive’s obligations under this Section 7.1, Executive will be entitled to
own, as a passive investor, up to two percent (2%) of any publicly traded
company without violating this provision.
The Company and Executive agree that: this provision does not impose an undue
hardship on Executive and is not injurious to the public; that this provision is
necessary to protect the business of the Company and its affiliates; the nature
of Executive’s responsibilities with the Company under this Agreement require
him to have access to confidential information which is valuable and
confidential to the Company; the scope of this Section 7.1 is reasonable in
terms of length of time and geographic scope; and adequate consideration
supports this Section 7.1, including the consideration herein.
Provided the Release under Section 5.7 has been executed and become effective
and enforceable in accordance with its terms following expiration of the
applicable revocation period and Executive complies with the Restrictive
Covenants (as set forth in Section 7), and as further consideration for this
Covenant Not to Compete, in the event Executive resigns without Good Reason or
is terminated for Cause, during the Restricted Period, the Company shall
continue to pay Executive his base salary and reimburse him for COBRA benefits
in the same manner set forth in Paragraph 5.1.3 (the “Non-Compete Payments”).
The Company may, upon ten (10) days’ notice to Executive, cease the Non-Compete
Payments, and in such event, the Restricted Period shall also cease.
7.2.    Covenant Not to Solicit. During the term of this Agreement and for a
period expiring eighteen (18) months after the termination of this Agreement for
any reason, Executive covenants and agrees that he will not do, or attempt to
do, any of the following, directly or indirectly:
7.2.1. solicit or attempt to solicit any officer, employee or agent of the
Company or any of its affiliates to alter or terminate their employment with the
Company;





--------------------------------------------------------------------------------





7.2.2. solicit or attempt to solicit any customer or distributor of the Company,
including without limitation anyone who, during the time of Executive’s
employment, engaged in discussions with the Company for the purchase of products
or services, to alter or discontinue its relationship with the Company; or
7.2.3. solicit or attempt to persuade any supplier or vendor of the Company to
alter or discontinue its relationship with the Company.
The Company and Executive agree that: this provision does not impose an undue
hardship on Executive and is not injurious to the public; that this provision is
necessary to protect the business of the Company and its affiliates; the nature
of Executive’s responsibilities with the Company under this Agreement require
him to have access to confidential information which is valuable and
confidential to the Company; the scope of this Section 7.2 is reasonable in
terms of length of time and geographic scope; and adequate consideration
supports this Section 7.2, including the Consideration herein.
8.    Property of the Company.
8.1.    Proprietary Information. All rights, titles and interest in and to
Proprietary Information will be and remain the sole and exclusive property of
the Company. Executive will not remove from the Company’s offices or premises
any documents, records, notebooks, files, correspondence, reports, memoranda or
similar materials of or containing Proprietary Information, or other materials
or property of any kind belonging to the Company unless necessary or appropriate
in the performance of Executive’s duties to the Company. If Executive removes
such materials or property in the performance of Executive’s duties, Executive
will return such materials or property promptly after the removal has served its
purpose. Executive will not make, retain, remove and/or distribute any copies of
any such materials or property, or divulge to any third person the nature of
and/or contents of such materials or property, except to the extent necessary to
perform Executive’s duties on behalf of the Company. Upon termination of
Executive’s employment with the Company, Executive will leave with the Company
or promptly return to the Company all originals and copies of such materials or
property then in Executive’s possession, custody, or control.
8.2.    “Proprietary Information” means any and all proprietary information
developed or acquired by the Company that has not been specifically authorized
to be disclosed. Such Proprietary Information shall include, but shall not be
limited to, the following items and information relating to the following items:
(a) all trade secrets (including research and development, know-how, formulas,
compositions, manufacturing and production processes and techniques,
methodologies, technical data, designs, drawings and specifications) as well as
all inventions (whether patentable or unpatentable and whether or not reduced to
practice) and all improvements thereto, (b) computer codes and instructions,
processing systems and techniques, inputs, and outputs (regardless of the media
on which stored or located) and hardware and software configurations, designs,
architecture and interfaces, (c) business research, studies, procedures and
costs, (d) financial data, (e) distributor network information, the identities
of actual and prospective distributors and distribution methods, (f) marketing
data, methods, plans and efforts, (g) the identities of actual and prospective
suppliers, (h) the terms of contracts and agreements with, the needs and
requirements of and the Company’s course of dealing with, actual or prospective
suppliers, (i) personnel information, (j) customer and vendor credit
information, and (k) information received from third parties subject to
obligations of non-disclosure or non-use. Failure by the Company to mark any of
the Proprietary Information as confidential or proprietary shall not affect its
status as Proprietary Information.
8.3.    Intellectual Property. Executive agrees that all the Intellectual
Property (as defined below) will be considered “works made for hire” as that
term is defined in Section 101 of the Copyright Act (17 U.S.C. § 101) and that
all right, title and interest in such Intellectual Property will be the sole and
exclusive property of the Company. To the extent that any of the Intellectual
Property may not by law be considered a work made for hire, or to the extent
that, notwithstanding the foregoing, Executive retains any interest in the
Intellectual Property, Executive hereby irrevocably assigns and transfers to the
Company any and all right, title, or interest that Executive may now or in the
future have in the Intellectual Property under patent, copyright, trade secret,
trademark or other law, in perpetuity or for the longest period otherwise
permitted by law, without the necessity of further consideration. The Company
will be entitled to obtain and hold in its own name all copyrights, patents,
trade secrets, trademarks and other similar registrations with respect to such
Intellectual Property. Executive further agrees to execute any and all documents
and provide any further cooperation or assistance reasonably required by the
Company to perfect, maintain or otherwise protect its rights in the Intellectual
Property, at no cost to Executive. If the Company is unable after reasonable
efforts to secure Executive’s signature, cooperation or assistance in accordance
with the preceding sentence, whether because of Executive’s incapacity or any
other reason whatsoever, Executive hereby designates and appoints the Company or
its designee as Executive’s agent and attorney-in-fact to act on his behalf
solely for the purpose of executing and filing documents and doing all other
lawfully permitted acts necessary or desirable to perfect, maintain or otherwise
protect the Company’s rights in the Intellectual Property. Executive
acknowledges and agrees that such appointment is coupled with an interest and is
therefore irrevocable. Notwithstanding the foregoing, nothing in this Agreement
shall be construed to require Executive to assign or license to the Company any
right in or to an invention that (a) is created by Executive entirely on
Executive’s own time; and (b) is not an Employment Invention. An “Employment
Invention” means any invention or part thereof conceived, developed, reduced to
practice, or created by Executive which is (a) conceived, developed, reduced to
practice, or created by Executive: (i) within the scope of Executive’s
employment; (ii) on the Company’s time; or (iii) with the aid, assistance, or
use of any of the Company’s property, equipment, facilities, supplies,
resources, or intellectual property; (b) the result of any work, services, or
duties performed





--------------------------------------------------------------------------------





by Executive for the Company; (c) related to the industry or trade of the
Company; or (d) related to the current or demonstrably anticipated business,
research, or development of the Company.
8. 3.1. “Intellectual Property” means (a) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents and patent applications claiming such inventions, (b) all
trademarks, service marks, trade dress, logos, trade names, fictitious names,
brand names, brand marks and corporate names, together with all translations,
adaptations, derivations, and combinations thereof and including all goodwill
associated therewith, and all applications, registrations, and renewals in
connection therewith, (c) all copyrightable works, all copyrights, and all
applications, registrations, and renewals in connection therewith, (d) all mask
works and all applications, registrations, and renewals in connection therewith,
(e) all trade secrets (including research and development, know-how, formulas,
compositions, manufacturing and production processes and techniques,
methodologies, technical data, designs, drawings and specifications), (f) all
computer software (including data, source and object codes and related
documentation), (g) all other proprietary rights and (h) all copies and tangible
embodiments thereof (in whatever form or medium) which, in the case of any or
all of the foregoing, pertains to an Employment Invention.
9.    Relocation. On or before July 1, 2019, Executive shall relocate his
primary residence to Utah, within an appropriate daily commuting distance from
the Company’s Lehi headquarters. The Company shall assist in relocating
Executive to Utah by providing an upfront payment of $250,000 to be used for
relocation expenses. Any unused portion of the relocation amount will be paid to
Executive as a cash bonus disbursement and will be subject to applicable payroll
deductions and withholdings. Executive agrees that if Executive has not
relocated to Utah, for any reason, on or before July 1, 2019, Executive will
re-pay the Company 100% of the relocation payment. Executive expressly agrees
that the amount of such repayment may be withheld from Executive’s final
paycheck and that Executive will sign additional documentation as needed to
authorize this repayment. Additionally, during the first three months following
the Date of Employment, the Company will reimburse Executive for airfare to and
from New York for him and/or his wife, and, during the three months following
the Date of Employment, the Company will also reimburse Executive for hotel
expenses in Lehi, or within seventy-five (75) miles thereof.
10.    Legal Fees. In addition to the other benefits under this Agreement, the
Company shall pay reasonable legal fees incurred by Executive in the review,
negotiation and implementation of this agreement up to a maximum amount of
$7,500.
11.    Acknowledgements. Executive acknowledges that the nature of the
Executive's position gives him access to and knowledge of Confidential
Information and places him in a position of trust and confidence with the
Company. The Executive understands and acknowledges that the services he
provides to the Company are unique, special or extraordinary. The Executive
further understands and acknowledges that the Company's ability to reserve these
for the exclusive knowledge and use of the Company is of great competitive
importance and commercial value to the Company, and that improper use or
disclosure by the Executive is likely to result in unfair or unlawful
competitive activity.
The Executive further acknowledges that the amount of his compensation reflects,
in part, his obligations and the Company's rights under Section 6, Section 7 and
Section 8 of this Agreement; that he has no expectation of any additional
compensation, royalties or other payment of any kind not otherwise referenced
herein in connection herewith; that he will not be subject to undue hardship by
reason of his full compliance with the terms and conditions of Section 6,
Section 7 and Section 8 of this Agreement or the Company's enforcement thereof.
12.    Remedies and Enforcement Upon Breach.
12.1.    Injunctive Relief. In the event of a breach or threatened breach by the
Executive of Section 6, Section 7 and Section 8 of this Agreement, the Executive
hereby consents and agrees that the Company shall be entitled to seek, in
addition to other available remedies, a temporary or permanent injunction or
other equitable relief against such breach or threatened breach from any court
of competent jurisdiction, without the necessity of showing any actual damages
or that money damages would not afford an adequate remedy, and without the
necessity of posting any bond or other security. The aforementioned equitable
relief shall be in addition to, not in lieu of, legal remedies, monetary damages
or other available forms of relief
12.2.    Disclosure of Restrictive Covenants. Executive agrees fully and
completely to disclose the existence and terms of this Agreement to any future
employer or potential employer of Executive and authorizes the Company, at its
election, to make such disclosure.
12.3.    Extension and Termination of Restricted Period. If Executive breaches
Section 7 in any respect, the restrictions contained in that section will be
extended for a period equal to the period that the Executive was in breach.
13    Miscellaneous.
13.1.    Other Agreements. Executive represents and warrants to the Company that
there are no restrictions, agreements or understandings whatsoever to which
Executive is a party that would prevent or make unlawful his execution of this
Agreement, that would be inconsistent or in conflict with this Agreement or
Executive’s obligations hereunder, or that would otherwise prevent, limit or
impair the performance of Executive’s duties under this Agreement.
13.2.    Successors and Assigns. This Agreement shall be binding upon any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, and the Company shall require any such successor to expressly assume
and agree in writing to perform this Agreement in the same manner





--------------------------------------------------------------------------------





and to the same extent that the Company would be required to perform it if no
such succession had taken place, or, in the event the Company remains in
existence, the Company shall continue to employ Executive under the terms
hereof. As used in this Agreement, the term “Company” shall mean and include the
Company and any successor to its business and/or assets, which assumes or is
obligated to perform this Agreement by contract, operation of law or otherwise.
This Agreement shall inure to the benefit of and be enforceable by Executive and
his personal or legal representatives, executors, estate, trustee,
administrators, successors, heirs, distributees, devisees and legatees. The
duties of Executive hereunder are personal to Executive and may not be assigned
by him. If Executive dies and any amounts become payable under this Agreement,
the Company will pay those amounts to his estate.
13.3.    Governing Law and Enforcement; Disputes. EXCEPT WHERE PREEMPTED BY
FEDERAL LAW, THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH FEDERAL LAW AND THE LAWS OF THE STATE OF UTAH, APPLICABLE TO AGREEMENTS
MADE AND TO BE PERFORMED IN THAT STATE. ANY DISPUTE ARISING OUT OF THIS
AGREEMENT, OR THE BREACH THEREOF, SHALL BE BROUGHT IN A COURT OF COMPETENT
JURISDICTION IN SALT LAKE COUNTY, THE STATE OF UTAH, THE PARTIES EXPRESSLY
CONSENTING TO VENUE IN IN SALT LAKE COUNTY, THE STATE OF UTAH. EACH PARTY TO
THIS AGREEMENT HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY
SUIT, ACTION OR PROCEEDING UNDER OR IN CONNECTION WITH THIS AGREEMENT.
13.4.    Waivers. The waiver by either party of any right hereunder or of any
breach by the other party will not be deemed a waiver of any other right
hereunder or of any other breach by the other party. No waiver will be deemed to
have occurred unless set forth in writing. No waiver will constitute a
continuing waiver unless specifically stated, and any waiver will operate only
as to the specific term or condition waived.
13.5.    Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law.
However, if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Agreement will be reformed,
construed and enforced as though the invalid, illegal or unenforceable provision
had never been herein contained.
13.6.    Survival. Upon the expiration or other termination of this Agreement,
the respective rights and obligations of the parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement.
13.7.    Notices. Any notice or communication required or permitted under this
Agreement shall be made in writing and shall be sufficient if personally
delivered or sent by overnight deliver or email (with receipt of delivery) or by
registered or certified mail and addressed, if to Executive, to Executive’s
address set forth in NSP’s records, or if to NSP, to its principal office, to
the attention of the Corporate Secretary. Such notice shall be deemed given when
delivered if delivered personally or by email, or, if sent by registered or
certified mail, at the earlier of actual receipt or three days after mailing in
United States mail, addressed as aforesaid with postage prepaid.
13.8.    Entire Agreement: Amendments. This Agreement, the attached exhibits,
the Plan, and the RSU Agreement contain the entire agreement and understanding
of the parties hereto relating to the subject matter hereof; and merge and
supersede all prior and contemporaneous discussions, agreements and
understandings of every nature relating to Executive’s employment or engagement
with, or compensation by, the Company and any of its affiliates or subsidiaries
or any of their predecessors. This Agreement may not be changed or modified,
except by an agreement in writing signed by each of the parties hereto.
13.9.    Withholding. The Company shall have the right to withhold from any
amount payable hereunder any Federal, state and local taxes in order for the
Company to satisfy any withholding tax obligation it may have under any
applicable law or regulation.
13.10.     Section Headings. The headings of sections and paragraphs of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.
13.11.     Counterparts; Facsimile. This Agreement may be executed in multiple
counterparts (including by facsimile signature), each of which will be deemed to
be an original, but all of which together will constitute one and the same
instrument.
13.12.     Third Party Beneficiaries. This Agreement will be binding on, inure
to the benefit of and be enforceable by the parties and their respective heirs,
personal representatives, successors and assigns. This Agreement does not confer
any rights, remedies, obligations or liabilities to any entity or person other
than Executive and the Company and Executive’s and the Company’s permitted
successors and assigns.
13.13.    Acknowledgment of Full Understanding. THE EXECUTIVE ACKNOWLEDGES AND
AGREES THAT HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS
AGREEMENT. THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY
TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS
AGREEMENT.
14.    Section 409A.





--------------------------------------------------------------------------------





14.1.    Section 409A Compliance. The parties intend that this Agreement comply
with the requirements of Code Section 409A. To the extent there is any ambiguity
as to whether any provision of the Agreement would otherwise contravene one or
more requirements or limitations of Code Section 409A, such provision shall be
interpreted and applied in a manner that does not result in a violation of the
applicable requirements or limitations of Code Section 409A and the Treasury
Regulations thereunder. To the extent any continuing compensation, bonus,
severance, reimbursements or in-kind benefits due or payable to Executive under
this Agreement constitutes “deferred compensation” under Code Section 409A, any
such compensation, bonus, severance, reimbursements or in-kind benefits shall
constitute and be treated as a series of separate payments under Treasury
Regulations Section 1.409A-2(b)(2)(iii) with each such payment made under this
Agreement being so designated as a “separate payment” within the meaning of Code
Section 409A. In no event shall Executive have the right to designate, directly
or indirectly, the calendar year of any payment subject to Code Section 409A.
14.2.    Delayed Commencement Date. Notwithstanding any provision of this
Agreement to the contrary, if Executive is a “specified employee” as defined in
Code Section 409A, Executive shall not be entitled to any payments or benefits
the right to which provides for a “deferral of compensation” with the meaning of
Code Section 409A (taking into account all applicable exemptions or exceptions),
and whose payment or provision is triggered by Executive’s termination of
employment with the Company (whether such payments or benefits are provided to
Executive under this Agreement or under any plan or program or arrangement of
the Company), including as a result of Executive’s Incapacity (other than
Executive being “disabled” within the meaning of Code Section 409A), until the
earlier of (i) the date which is the first business day following the six month
anniversary of Executive’s “separation from service” as defined in Code Section
409A for any reason other than death, or (ii) Executive’s date of death, and
such payments or benefits that, if not for the six month delay described herein,
would be due and payable prior to such date shall be made or provided to
Executive on such date. The Company shall make the determination as to whether
Executive is a “specified employee” in good faith in accordance with its general
procedures adopted in accordance with Code Section 409A and, at the time of
Executive’s “separation from service” will notify Executive of whether or not
Executive is a “specified employee.”
14.3.    Savings Clause. Notwithstanding the other provisions of this Agreement,
with respect to any right to a payment or benefit hereunder (or any portion
thereof) that does not otherwise provide for a “deferral of compensation” as
defined in Code Section 409A, it is the intent of the parties that such payment
or benefit will not so provide. Furthermore, if either party notifies the other
in writing that, based upon the advice of legal counsel, one or more of the
provisions of this Agreement contravenes any regulation or Treasury guidance
promulgated under Code Section 409A or causes any amount to be subject to
interest or penalties under Code Section 409A, the parties shall promptly and
reasonably consult with each other (and their legal counsel (and shall use their
reasonable best efforts to reform the provisions hereof to (a) maintain to the
maximum extent practicable the original intent of the applicable provisions
without violating the provisions of Code Section 409A or increasing the costs to
the Company of providing the applicable benefit or payment and (b) to the extent
practicable, to avoid the imposition of any tax, interest or other penalties
under Code Section 409A upon Executive or the Company.
14.4.    280G. Anything in this Agreement to the contrary notwithstanding, in
the event that it shall be determined that any payment, distribution, or other
action by the Company to or for Executive’s benefit whether paid or payable or
distributed or distributable pursuant to the terms of the Agreement or otherwise
(a “Parachute Payment”), would result in an “excess parachute payment” within
the meaning of Section 280G(b)(i) of the Code, and the value determined in
accordance with Section 280G(d)(4) of the Code of the Parachute Payments, net of
all taxes imposed on Executive (the “Net After-Tax Amount”) that Executive would
receive would be increased if the Parachute Payments were reduced, then the
Parachute Payments shall be reduced by an amount (the “Reduction Amount”) so
that the Net After-Tax Amount after such reduction is greatest. For purposes of
determining the Net After-Tax Amount, Executive shall be deemed to (i) pay
federal income taxes at the highest marginal rates of federal income taxation
for the calendar year in which the Parachute Payment is to be made, and (ii) pay
applicable state and local income taxes at the highest marginal rate of taxation
for the calendar year in which the Parachute Payment is to be made, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes. Subject to the provisions of this Section 14.4,
all determinations required to be made under this Section 14.4, including the
Net After-Tax Amount, the Reduction Amount and the Parachute Payments that are
to be reduced pursuant to this Section 14.4 and the assumptions to be utilized
in arriving at such determinations, shall be made by an independent public
accounting firm selected by Executive (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and Executive
within fifteen (15) business days of the receipt of notice from Executive that
there has been a Parachute Payment, or such earlier time as is requested by
Executive. The Accounting Firm’s decision as to which Parachute Payments are to
be reduced shall be made (a) only from Parachute Payments that the Accounting
Firm determines reasonably may be characterized as “parachute payments” under
Section 280G of the Code; (b) only from Parachute Payments that are required to
be made in cash; (c) only with respect to any amounts that are not payable
pursuant to a “nonqualified deferred compensation plan” subject to Code Section
409A, until those payments have been reduced to zero; and (d) in reverse
chronological order, to the extent that any Parachute Payments subject to
reduction are made over time (e.g., in installments). In no event, however,
shall any Parachute Payments be reduced if and to the extent such reduction
would cause a violation of Code Section 409A or other applicable law. All fees
and expenses of the Accounting Firm shall be borne solely by the Company. Any
determination by the Accounting Firm shall be binding upon the Company and
Executive.





--------------------------------------------------------------------------------





15.    Protected Activity Not Prohibited. Executive understands that nothing in
this Agreement shall in any way limit or prohibit Executive from engaging in any
Protected Activity. For purposes of this Agreement, “Protected Activity” shall
mean filing a charge, complaint, or report with, or otherwise communicating,
cooperating, or participating in any investigation or proceeding that may be
conducted by, any federal, state or local government agency or commission,
including the Securities and Exchange Commission, the Equal Employment
Opportunity Commission, the Occupational Safety and Health Administration, and
the National Labor Relations Board (“Government Agencies”). Executive
understands that in connection with such Protected Activity, Executive is
permitted to disclose documents or other information as permitted by law, and
without giving notice to, or receiving authorization from, the Company.
Notwithstanding the foregoing, Executive agrees to take all reasonable
precautions to prevent any unauthorized use or disclosure of any information
that may constitute Company confidential information under the Confidentiality
Agreement to any parties other than the Government Agencies. Executive further
understands that “Protected Activity” does not include the disclosure of any
Company attorney-client privileged communications. Any language in the
Confidentiality Agreement regarding Executive’s right to engage in Protected
Activity that conflicts with, or is contrary to, this paragraph is superseded by
this Agreement. In addition, pursuant to the Defend Trade Secrets Act of 2016,
Executive is notified that an individual will not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that (a) is made in confidence to a federal, state, or local government
official (directly or indirectly) or to an attorney solely for the purpose of
reporting or investigating a suspected violation of law, or (b) is made in a
complaint or other document filed in a lawsuit or other proceeding, if (and only
if) such filing is made under seal. In addition, an individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the individual’s attorney and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.


    




 
NATURE’S SUNSHINE PRODUCTS, INC.
 
By: /s/ Gregory L. Probert
 
Chairman and Chief Executive Officer



 
EXECUTIVE:
 
/s/ Terrence Moorehead
 
 

    







